Citation Nr: 1431678	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-21 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which in pertinent part, denied the benefit sought on appeal.  

In November 2012, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).

The Board acknowledges the Court of Appeals of Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)  that an appellant's claim cannot be a claim limited only to diagnosis identified by the appellant, but must rather be considered as a claim for any mental disability that may reasonably be encompassed by the record.  In this case, the certified issue on appeal is entitlement to service connection for alcoholism.  The evidence of record shows that during the pendency of this appeal, the Veteran filed a claim for entitlement to service connection for mental health condition, which the RO denied in a September 2011 rating decision identified as bipolar affective disorder.  During the November 2012 Board hearing, the Veteran's representative acknowledged that the time to perfect an appeal of the 2011 denial of service connection for a mental health condition had lapsed.  He stated that the Veteran only wished to appeal the claim for entitlement to service connection for alcoholism, to include residuals of alcoholism.  See November 2012 Board hearing transcript, pages 17 and 18.  In accordance with the Veteran's explicit desire, the issue on appeal is solely entitlement to service connection for alcoholism, to include residuals of alcoholism. 




FINDINGS OF FACT

1.  Alcoholism, as primary disorder, is not a disability for which service connection may be granted.

2.  The Veteran does not have any service-connected disability for which secondary service connection for alcoholism could be warranted. 


CONCLUSION OF LAW

Entitlement to service connection for alcoholism, to include residuals of alcoholism may not be established therefor as a matter of law.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.301 (2013); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

In this case, the RO did provide the Veteran with notice in January 2011 in connection with his claim for service connection for alcoholism, which was prior to the initial decision on the claim in March 2011.  In that letter, the RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection.  The letter also notified him of the division of responsibilities in obtaining such evidence and explained how disability ratings and effective dates are determined.  The requirements with respect to the content of the notice were met in this case.

 In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any pertinent treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all identified records relevant to the Veteran's claim. 

The Board does acknowledge that the Veteran has not been afforded a VA examination in connection with his claim for service connection for alcoholism. Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability.  38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

Nevertheless, in this case, a VA examination is unnecessary to decide the claim for service connection for alcoholism because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, direct service connection for alcoholism is prohibited as a matter of law, and there is no service-connected disability that could have caused or aggravated the Veteran's alcoholism.  Thus, a VA examination would not serve any useful purpose in this case. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Having thus established that VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §5103(a) , § 5103A , or 38 C.F.R. § 3.159 , and that the Veteran will not be prejudiced as a result of the adjudication of his claim.

Service Connection for Alcoholism and Residuals of Alcoholism

The Veteran seeks entitlement to service connection for alcoholism, to include residuals of alcoholism.  The Veteran reports that he did not have a drinking problem prior to his enlistment into service, and the onset of his excessive drinking habit had an onset during his period of service when he was stationed in Germany from 1964 to 1967.  The Veteran testified that he drank excessively to self-medicate for the stress and anxiety he experienced as a result of his service.  The Veteran further contends that he developed additional medical conditions proximately caused or aggravated by his history of alcohol abuse that started during his period of service. 

There are special considerations that apply to claims involving alcoholism or alcohol abuse.  Specifically, section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed as in the instant case after October 31, 1990.  Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  There can be service connection for compensation purposes for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen, 237 F.3d at 1381; see also El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (finding that PTSD could have aggravated alcoholism where the alcoholism led to hepatic cirrhosis and death).

Notably, service connection has not been established for any disability; therefore, there is no service-connected disability to which the Veteran's alcoholism could be related.  Service connection for alcoholism or residuals of alcoholism is precluded unless proximately caused by a service-connected disability, which there is not.  

With regards to any argument that the Veteran might proffer that he has a current mental health disorder that warrants entitlement to service connection, as noted in the Introduction, that claim was denied in by the RO's September 2011 rating decision and the Veteran was explicit in his desire to not appeal that denial.  As such, the matter will not be address further. 

Based on the foregoing, there is no legal basis for the Veteran's claim.  Accordingly, the Board concludes that service connection is not warranted for alcoholism.


ORDER

Service connection for alcoholism is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


